Order entered September 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00680-CV

                             RUSSELL B. VEASEY, Appellant

                                              V.

                            LISA DELGADO VEASEY, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 13-01065

                                          ORDER
        We GRANT appellee’s September 5, 2013 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellee on September 4, 2013 filed as of the

date of this order.



                                                     /s/   DAVID LEWIS
                                                           JUSTICE